           Case 1:16-cv-01533-ABJ Document 73 Filed 04/15/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

________________________________________
                                           )
    OI European Group, B.V.,               )
                                           )
                        Plaintiff,         )
                                           )
                         v.                )              Case No. 1:16-cv-01533-ABJ
                                           )
    Bolivarian Republic of Venezuela,      )
                                           )
                        Defendant.         )
    ______________________________________ )


                     MOTION FOR SUBSTITUTION OR JOINDER OF
                          THE THIRD-PARTY IN INTEREST

         Defendant, the Bolivarian Republic of Venezuela (the “Republic”), pursuant to Rule

25(c) of the Federal Rules of Civil Procedure, moves for the substitution or joinder of the real-

party, and in support states as follows:1

                               BRIEF PROCEDURAL BACKGROUND

         On September 27, 2017, the Republic filed its Motion to Dismiss alleging among many

other grounds that OIEG was not the real party in interest, and therefore lacked standing to bring

this suit. ECF No 23. On March 8, 2019, this Court ruled (the “Ruling”) that OIEG could bring

the suit and that Rule 25(c) rather than Rule 17 applied because the transfer of the interest

occurred after the suit was filed. Transcript of Status Conference and Ruling (“Hr. Tr’g.”) 13:11-

14. In that same Ruling, this Court also stated that “since there’s no motion to substitute or join


1
  As counsel to the Republic, GST LLP certainly understands the position taken by Curtis,
Mallet-Prevost, Colt & Mosle (“Curtis”). By filing this motion, GST LLP is at least preserving
Venezuela’s right to file, pending a ruling of the Motion for Reconsideration. If GST LLP were
to file nothing today, Venezuela could lose a valuable procedural right, which cannot be the
result of the relief sought by Curtis.


                                                1
          Case 1:16-cv-01533-ABJ Document 73 Filed 04/15/19 Page 2 of 6



the third party, OIEG may maintain the action.” Hr. Tr’g. 14:25-15:1. After the Ruling, the

Republic announced its intent to seek to substitute or join in the third party due to the

uncertainties surrounding the terms of the transfer of interest in the Award. Hr. Tr’g. 27:1-12.

The Court stated that under the Rules, the Republic had the right to request substitution or

joinder of the third party under Fed. R. Civ. P. 25(c). Hr. Tr’g. 29:11-13. This motion follows.

       The Republic must briefly address the issue of service. See Fed. R. Civ. P. 25(c) (“The

motion must be served as provided in Rule 25(a)(3)”). Because the Republic has no information

as to the identity of the third-party, it cannot even begin to find the necessary contact information

to conduct a diligent search in hopes of serving the third-party. The Republic does not want to

belabor the issue by seeking discovery. Instead, the Republic requests that the Court require

OIEG to provide a copy of this motion to the third-party. The two share a common interest, and

OIEG can certify that it has provided the third-party with a copy. Should this solution prove

objectionable to OIEG, then the Republic will have no choice but to seek leave to file a limited

number of interrogatories on OIEG. The Republic wants to avoid this result.

                                     MEMORANDUM OF LAW

       Rule 25(c) governs situations where the interest was transferred after the commencement

of the action, and permits that “the action may be continued by or against the original party

unless the court, on motion, orders the transferee to be substituted in the action or joined with the

original party.” Courts have generally found that it is well within their discretion to allow

substitution of a successor in interest or its joinder as an additional party under Rule 25(c). See

id.; see also, Burka v. Aetna Life Ins. Co. 87 F.3d 478, 482 (DC Cir. 1996); Paleteria La

Michoacana, Inc. v. Productos Lacteos Tocumbo S.A. de C.V., 247 F.Supp. 3d 76, 85 (DC Cir.

2017). The main consideration in deciding a Rule 25(c) motion is whether granting it would




                                                 2
          Case 1:16-cv-01533-ABJ Document 73 Filed 04/15/19 Page 3 of 6



“facilitate the conduct of the litigation.” See, e.g. Paletería La Michoacana, Inc. 247 F. Supp. 3d

at 85 (citing Coom’ns Imp. Exp., S.A. v. Republic of Congo, 118 F. Supp. 3d 220, 231 (D.D.C.

2015). In other words, the court’s considerations under a Rule 25(c) motion are focused on

convenience and economy. See id.

       It is undisputed in this case that OIEG transferred an interest in the Award it seeks to

enforce. Hr. Tr’g 10:23-24. As argued by the Republic in its written and oral pleadings, OIEG

has disclosed little to no information regarding this transfer. See ECF No. 23, p. 9. As a starting

point, OIEG has not disclosed the name of the third party or the terms of the transfer. To

complicate matters, there is also the Parallel Arbitration which involved OIEG’s subsidiaries. In

those Parallel Proceedings, as previously explained by the Republic, the claims overlap,2 and

although the claims were ultimately dismissed, OIEG’s subsidiaries are currently seeking

annulment of the decision.3 If they prevail, the Republic will be facing a second enforcement

action over the same claims, and it is utterly reasonable that the Republic avail itself of all proper

steps to avoid this outcome.

       There is nothing particularly onerous about the Republic’s request. The Republic respects

the Ruling, but it does not want to face a situation where an unknown third-party has some sort

of interest in this case while maintaining an interest in the Parallel Arbitration, which could result

in the Republic facing another claim for the same damages. The only way to prevent this

2
  See Award in Fábrica de Vidrios Los Andes, C.A. & Owen-Illinois de Venezuela, C.A. v.
Bolivarian Republic of Venezuela, ICSID Case No. ARB/12/21 ¶ 61-62. (“On August 17, 2015,
the Respondent requested that the Claimants readjust their claims in this arbitration in light of the
award rendered in the Parallel Arbitration [OIEG v. Republic of Venezuela], and a commitment
from the Claimants [OIEG’s subsidiaries] not to seek double recovery in this arbitration.” In
response, “Claimants requested the Tribunal to reject the Respondent’s requests of August 17,
2015”).
3
 Annulment Request filed by OIEG’s subsidiaries in the Parallel Arbitration was registered by
ICSID on March 16, 2018 and is currently pending a decision, https://icsid.worldbank.org/en/
Pages/cases/casedetail.aspx?CaseNo=ARB/12/21.


                                                  3
          Case 1:16-cv-01533-ABJ Document 73 Filed 04/15/19 Page 4 of 6



conclusion would be through a stipulation, which OIEG has recently reneged on, or by adding

the third-party. With all of the parties in interest before the Court, the Court’s jurisdiction over

all of the creditors is complete. If the Court chooses to grant the motion for summary judgment,

it can fully resolve the claims of the majority owners of the glass plants. But the absence of the

third-party is troubling. Without the third-party present, there is a party who could claim to be

outside of this Court’s jurisdiction, unbound by the judgment, and able to circumvent the purpose

of this case, which is to fully decide the compensation owed to the majority owners.

       Adding the third-party would not be difficult. Because it has an interest in the case, the

third-party has been undoubtedly following the developments in this case. It appears that there is

only one third-party, although OIEG has never clarified this point, and the third-party’s presence

would not re-open the grounds for the motion to dismiss, keeping this case on track for

resolution. The third-party should have no problem submitting to this Court’s jurisdiction, and

any trouble caused is greatly outweighed by the fact that having the third-party will dramatically

reduce, if not eliminate, any future litigation regarding the compensation of the majority owners

of the glass plants. This would be a significant savings of judicial resources, at hardly any cost to

OIEG or the third-party.

           CERTIFICATE OF GOOD FAITH CONFERENCE PURSUANT TO LOCAL RULE 7(M)

       The undersigned counsel certifies that it has conferred with counsel for OIEG in a good

faith effort to determine whether there is any opposition to the relief sought herein. Counsel for

OIEG has indicated that it opposes this Motion.




                                                  4
Case 1:16-cv-01533-ABJ Document 73 Filed 04/15/19 Page 5 of 6



                                  Respectfully submitted,

                                  /s/ Quinn Smith

                                  GST LLP
                                  Rodney Quinn Smith
                                  DCD Bar No. FL0027
                                  e-mail: quinn.smith@gstllp.com
                                  Katherine A. Sanoja
                                  DCD Bar No. 1019983
                                  e-mail: katherine.sanoja@gstllp.com
                                  1111 Brickell Avenue, Suite 2715
                                  Miami, Florida 33131
                                  (T) (305) 856-7723
                                  (F) (786) 220-8265




                              5
          Case 1:16-cv-01533-ABJ Document 73 Filed 04/15/19 Page 6 of 6



                                CERTIFICATE OF SERVICE

       I hereby certify that on April 15, 2019, I electronically filed this document with the Clerk
of the Court of the U.S. District Court of the District of Columbia by using the CM/ECF system,
which will automatically generate and serve notices of this filing to all counsel of record. I
further certify that I am unaware of any parties who will not receive such notice.


                                             By:     /s/ Katherine Sanoja
                                                     Katherine Sanoja




                                                 6
